[Cite as In re Lee, 2020-Ohio-1601.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE CLAIRE LEE                               :
                                               :               No. 108391
                                               :
                                               :
[Appeal by Latefah Shampine]                   :
                                               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: April 23, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Probate Division
                                Case No. 18EST233108


                                       Appearances:

                 Latefah Shampine, pro se.

                 Charles W. Fonda, for appellees.


SEAN C. GALLAGHER, J.:

                   Latefah Shampine, the sister of Claire Lee, is attempting to appeal the

trial court’s order withdrawing an application for authority to administer Lee’s

estate filed on October 10, 2018 — three months after the trial court relieved Lee’s

estate from administration based on the value of the estate’s assets not exceeding

$35,000 under R.C. 2113.03(A)(1).
               Lee passed away in January 2018. Shampine had a contentious

history with Lee and Lee’s attorneys, who also represented Lee’s heir apparent

Jeffery Bell. Shampine complained that Lee stole Shampine’s inheritance from their

mother in 1999, and Shampine filed several actions against Lee and her attorneys

over the last twenty years in an attempt to vindicate her belief. Those cases either

ended in dismissal or a judgment in favor of the defendants. During the process,

Shampine was declared a vexatious litigator under R.C. 2323.52.1

               In March 2018, Shampine filed an application for authority to

administer the estate. The application included Lee’s death certificate and an

allegation that Bell was Lee’s son. In May, Bell entered a notice of appearance and

filed an application to relieve the estate of administration in light of the fact that the

estate’s assets were less than the $35,000 statutory threshold. On June 20th, the

probate court marked Shampine’s application for authority to administer the estate

as “withdrawn.” On June 25, 2018, the probate court relieved the estate from

administration and ordered the distribution of the $4,445.76 in Lee’s checking

account and the value of an OPERS retirement account — estimated to be worth

$10,000 — and the transferring of Lee’s residential property appraised at

approximately $20,000. Lee’s next of kin, deemed to be Jeffrey Bell, received the

final distribution of property and inheritance as the sole heir under R.C. 2105.06(A).




      1Shampine sought and received leave to prosecute this appeal under 8th Dist.
Loc.App.R. 23(C) and R.C. 2323.52(F)(2).
Shampine did not timely contest Bell’s status as the sole heir under R.C. Chapter

2123.

              Following the order relieving the estate of administration and

distribution and transfer of assets, Shampine filed a series of motions with the

probate court. On August 3, 2018, Shampine filed a motion to vacate the judgment

that withdrew Shampine’s application to administer the estate. In that motion,

Shampine advanced the allegations that Bell was not Lee’s natural or adoptive son,

and therefore, Lee’s siblings should have inherited under the laws of intestate

succession. The trial court denied that motion in September 2018. In October 2018,

Shampine filed a second application to administer the estate, which at that point

had already been relieved of the administration. In that “application,” Shampine

deleted any reference to Bell or Lee’s deceased son, Anthony Graham (nothing in the

record indicates whether Graham bore any children for the purposes of R.C.

2105.11). This motion was marked “withdrawn” after the probate court conducted a

hearing on the issue with Shampine being represented by legal counsel. Shampine

timely appealed that decision.

              In this appeal, Shampine claims in part that Bell is not actually Lee’s

natural or adopted child and that Bell’s attorney committed fraud upon the probate

court in representing Bell throughout the lower court’s proceedings and throughout

the attorney’s representation of Lee starting in 1999. According to Shampine, as she

alleged in the proceedings below, Bell was five years old when Lee began raising him

as her son. Bell’s father and Lee were married at the time, and sometime after Lee’s
death, again according to Shampine, Bell became aware that Lee was not his natural

or adoptive parent.

               Bell conceded at oral argument that the only documentation of his

relationship to Lee in the record is the certificate of death that indicates Bell is Lee’s

“son.” Bell was also the named informant, indicating his status was not verified but

merely a product of his representations to the coroner. Shampine, however, also

alleged that Bell was Lee’s son in her original application for authority for

administration of the estate. The record does not include any indication as to

whether Bell’s relationship was verified through a determination of heirship under

R.C. Chapter 2123, but Shampine first brought these allegations to the probate

court’s attention three days after the court relieved the estate of administration and

ordered the final distribution of assets to Bell as Lee’s sole heir. Shampine did not

otherwise object to or challenge the final distribution of assets. Further, the probate

court considered and denied Shampine’s post-distribution motions.

               Our review is extremely limited in light of the fact that Shampine

solely appealed the second order “withdrawing” the October 2018 application for

authority to administer the estate, which at the time was already relieved of

administration. In essence, Shampine was seeking to start the administration

process anew irrespective of what had occurred to that point. Because Shampine

failed to appeal the withdrawal of her original application for authority to administer

the estate, we affirm the decision of the trial court.
               Appellate court jurisdiction is limited to reviewing “final” orders.

Estate of Rand, 8th Dist. Cuyahoga No. 99678, 2013-Ohio-4709, ¶ 3, citing Section

3(B)(2), Article IV of the Ohio Constitution. According to Section 3(B)(2), an

appellate court has jurisdiction to review a judgment of a trial court only if that

judgment constitutes a “final appealable order.” If the trial court’s order is not final,

then an appellate court lacks jurisdiction to review the matter and the matter must

be dismissed. Gen. Acc. Ins. Co. v. Ins. of N. Am., 44 Ohio St.3d 17, 20, 540 N.E.2d

266 (1989). A final appealable order must satisfy the requirements of R.C. 2505.02.

R.C. 2505.02(B)(1) provides that an order is “final” if it “affects a substantial right

in an action that in effect determines the action and prevents a judgment.”

(Emphasis added.) Id.

               In this context, it has been determined that an order denying an

application for authority to administer the estate is a final appealable order. In re

Estate of Price, 8th Dist. Cuyahoga No. 68628, 1995 Ohio App. LEXIS 4727, 4 (Oct.

26, 1995). An application for authority to administer the estate is made in a special

proceeding and the denial of that application affects a substantial right as

contemplated under R.C. 2505.02. Id. Thus, we have jurisdiction to review the

order from which Shampine appealed — the trial court’s order “withdrawing”

Shampine’s October 2018 application for authority to administer the estate.

Although the application was “withdrawn” instead of “denied,” we find the two

designations reach the same practical result — denying the petitioner the authority

to administer the estate.
               That we have jurisdiction to review the order withdrawing the

October 2018 application, however, is a double-edged sword for Shampine. Because

the order is a final appealable one, the trial court’s decision was final for the

purposes of appellate review in June 2018, when Shampine’s original application for

authority to administer the estate was first “withdrawn.” Treasurer of Cuyahoga

Cty. v. Robshir Properties, L.L.C., 8th Dist. Cuyahoga Nos. 107056 and 107289,

2019-Ohio-535, ¶ 21. Filing a duplicative application after the expiration of the time

in which an appeal from a final order must be perfected does not restart or toll the

appellate clock. Id. at ¶ 22. Parties cannot file a second application for authority to

administer an estate to circumvent the deadline to perfect an appeal. Because we

are limited to reviewing the second application for authority to administer the

estate, the doctrine of res judicata is implicated.

               The doctrine of res judicata bars claims that were or could have been

raised on direct appeal. M & T Bank v. Steel, 8th Dist. Cuyahoga No. 101924, 2015-

Ohio-1036, ¶ 13. This is because a “‘final judgment or decree rendered upon the

merits, without fraud or collusion, by a court of competent jurisdiction is a complete

bar to any subsequent action on the same claim or cause of action between the

parties or those in privity with them.’” Grava v. Parkman Twp., 73 Ohio St.3d 379,

381, 1995-Ohio-331, 653 N.E.2d 226, quoting Norwood v. McDonald, 142 Ohio St.

299, 52 N.E.2d 67 (1943), paragraph one of the syllabus.

               Shampine’s application for authority to administer the estate was

withdrawn in June 2018.        That was in all functional aspects a denial of her
application, and that denial was a final appealable order. Robshir Properties.

Under App.R. 4(A), any party seeking to appeal an order that is final upon its entry,

must do so within 30 days of that entry. This court lacks jurisdiction to review the

merits of the judgment that is untimely appealed. Agee v. Cuyahoga, 8th Dist.

Cuyahoga No. 103464, 2016-Ohio-2728, ¶ 3, citing Wells Fargo Bank, N.A. v. Fields,

8th Dist. Cuyahoga Nos. 101814 and 101985, 2015-Ohio-4580. ¶ 14; Bounce

Properties, L.L.C. v. Rand, 8th Dist. Cuyahoga No. 92691, 2010-Ohio-511, ¶ 6.

Because Shampine failed to timely appeal the order withdrawing her original

application, she is precluded from litigating that decision anew, based on the

doctrine of res judicata. She could have raised the current issues in a direct appeal

from the court’s original order withdrawing the application.

               It is important to note that even if the decision deeming the

application withdrawn were not the functional equivalent to a denial, therefore the

original order withdrawing Shampine’s application was not a final appealable order,

then there would be no final appealable order underlying the current appeal. R.C.

2505.02.    If the original order withdrawing the application were not a final

appealable one as contemplated under R.C. 2505.02, the latest order reaching the

same decision would not be final either. Under this rationale, this appeal would be

dismissed for want of jurisdiction. Either way, we could not afford Shampine any

relief in light of the unique procedural posture of this case.

               Notwithstanding, we affirm the decision of the probate court.

      It is ordered that appellees recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, probate division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

EILEEN T. GALLAGHER, A.J., and
MARY J. BOYLE, J., CONCUR